


Exhibit 10.1+
EMPLOYMENT AND CONFIDENTIAL INFORMATION AGREEMENT
This Employment Agreement (the “Agreement”) by and between ServiceSource
International, Inc. (“ServiceSource”) and Bob Pinkerton (“Executive”) is entered
into as of the date next to the signatures and will be effective as of April 6,
2015 (the “Commencement Date”).
Recitals
WHEREAS, ServiceSource and Executive desire to enter into this Agreement in
connection with Executive’s employment as Chief Finance Officer of
ServiceSource.
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements of
the parties contained herein, the parties acknowledge and agree as follows:
1.    EMPLOYMENT TERMS AND CONDITIONS. ServiceSource hereby employs Executive as
ServiceSource’s Chief Finance Officer, and Executive hereby accepts such
employment with ServiceSource upon all of the terms and conditions described in
this Agreement, effective as of the Commencement Date. This Agreement is
contingent upon Executive’s satisfactory background and reference checks, and
other standard human resources procedures.


2.    DUTIES.


(a)Responsibilities. Executive’s position is Chief Finance Officer, reporting to
ServiceSource’s Chief Executive Officer. Executive shall be responsible for and
expected to perform all duties and tasks as typical for the Chief Finance
Officer of a public company, as directed by the CEO.


(b)Loyal and Full Time Performance of Duties. While employed by ServiceSource,
Executive shall not directly or indirectly, engage in any Competitive Activity.
For the purpose of this Agreement, “Competitive Activity” is any activity which
is the same as or competitive with any activity engaged in by ServiceSource,
during Executive’s employment by ServiceSource. Competitive Activities may
include, without limitation, the provision of (a) outsourced sales, technology
and/or marketing services, or (b) consulting services for a client with respect
to the sales and marketing of services agreements to end users where such
clients compete with ServiceSource and/or its customers.


(c)ServiceSource Policies. Executive agrees to abide by ServiceSource’s rules,
regulations, policies and practices, as they may from time to time be adopted or
modified by ServiceSource at its sole discretion, provided Executive first has
been notified of such rules, regulations, policies and practices.
ServiceSource’s written rules, policies, practices and procedures shall be
binding on Executive unless superseded by or in conflict with this Agreement.


3.    EMPLOYMENT AT-WILL. Executive and ServiceSource acknowledge and agree that
during Executive’s employment with ServiceSource the parties intend to strictly
maintain an at-will employment relationship. This means that at any time during
the course of Executive’s employment with ServiceSource, Executive is entitled
to resign with or without cause and with or without advance notice. Similarly,
ServiceSource specifically reserves the same right to terminate Executive’s
employment at any time with or without cause and with or without advance notice.
Nothing in this Agreement or the relationship




--------------------------------------------------------------------------------




between the parties now or in the future may be construed or interpreted to
create an employment relationship for a specific length of time or a right to
continued employment. Executive and ServiceSource understand and agree that only
ServiceSource’s Chief Executive Officer possesses the authority to alter the
at-will nature of Executive’s employment status, and that any such change may be
made only by an express written employment contract signed by ServiceSource’s
Chief Executive Officer. No implied contract concerning any employment-related
decision or term or condition of employment can be established by any other
statement, conduct, policy or practice.


4.    CASH COMPENSATION: BASE SALARY AND TARGET BONUS. In consideration for the
services and covenants described in this Agreement, ServiceSource agrees to pay
Executive an annual base salary of three hundred and fifty thousand dollars
($350,000), paid on ServiceSource’s normal payroll dates, subject to all
applicable withholdings. In addition, Executive will be eligible for a potential
annual target Corporate Incentive Plan (“CIP”) bonus amount of up to two hundred
twenty eight thousand dollars ($228,000), prorated from the Commencement Date
for the 2015 fiscal year. The CIP is a discretionary incentive program that
ServiceSource funds based the achievement of business results and individual
objectives established by ServiceSource and may also be subject to applicable
performance requirements as determined by the Board of Directors of
ServiceSource (the “Board of Directors”) or its Compensation Committee in their
sole discretion. Notwithstanding the foregoing, so long as you remain an
employee through the time of payment, your prorated 2015 CIP bonus will be paid
out at no less than 75% of the amount payable, regardless of funding levels for
other similarly situated employees. All other CIP bonus payments will be paid
based on Company achievement pursuant to the CIP plan.


Except as otherwise specifically provided in this Agreement, Executive must be
employed as of the date of the scheduled bonus payment in order to be eligible
for any form of bonus payment. In no event shall any such bonus be paid after
the later of (i) the fifteenth (15th) day of the third (3rd) month following the
close of ServiceSource’s fiscal year in which any such bonus is earned or (ii)
March 15 following the calendar year in which any such bonus is earned.
5.    EQUITY COMPENSATION. Executive will be eligible to participate in the
ServiceSource International, Inc. 2011 Equity Incentive Plan (the “Equity
Incentive Plan”) and the ServiceSource International, Inc. 2011 Employee Stock
Purchase Plan (the “Employee Stock Purchase Plan”), subject to the requirements
of the applicable plan. Subject to (i) approval by the Board of Directors (or
its Compensation Committee), (ii) the terms of the Equity Incentive Plan, and
(iii) the terms of the respective equity compensation award agreements under the
Plan, the Company will recommend to the Board of Directors (or its Compensation
Committee) that Executive be granted the equity compensation described under
subsection (a) of this Section 5, in addition to Executive’s cash compensation,
effective upon the action of the Board of Directors (or Compensation Committee)
approving the equity compensation grant (or such later date as the Board of
Director or Compensation Committee may determine). The date the equity
compensation is approved by the Board of Directors (or Compensation Committee)
is herein referred to as the “Grant Date.” The Grant Date will not be later than
45 days after the Commencement Date.


(a)    Stock Option Grant. The Company will recommend to the Board of Directors
(or its Compensation Committee) that Executive be granted a nonqualified stock
option to purchase up to one million three hundred and twenty five thousand
(1,325,000) shares of ServiceSource’s common stock (“Shares”) under the Equity
Incentive Plan (the “Option”), at an exercise price per share equal to the fair
market value on the Grant Date of a single Share as determined under the Equity
Incentive Plan. The Option will be scheduled to vest as follows: (i) twenty five
percent (25%) of the Shares underlying the Option shall vest on the first
anniversary of the Grant Date and (ii) the remaining seventy five percent (75%)
of the Shares




--------------------------------------------------------------------------------




underlying the Option shall vest monthly on a pro rata basis over the following
thirty six (36) months such that all Options would have vested in full within
forty-eight (48) months after the Grant Date. If there is no corresponding day
in a given month, vesting will occur on the last day of the month. In all cases,
vesting shall be subject to Executive remaining as a Service Provider (as such
term is defined in the Equity Incentive Plan) through each vesting date, subject
to any acceleration of vesting as provided in this Agreement. Note that the
above grant and its terms remain subject to approval by the Board of Directors
(or the Compensation Committee), and to the terms and conditions of the Equity
Incentive Plan and a related stock option agreement, and that any granted shares
will be subject to all applicable state and federal tax and securities laws.


(b)    Restricted Stock Units Grant. [not applicable]


(c)    Employee Stock Purchase Plan. Subject to the terms and conditions of the
Employee Stock Purchase Plan as now or hereafter in effect as determined by the
Board of Directors (or Compensation Committee), Executive will be eligible to
participate in the Employee Stock Purchase Plan while he meets the eligibility
requirements under the Employee Stock Purchase Plan. Note that any purchase
rights or purchased shares under the Employee Stock Purchase Plan will be
subject to all applicable state and federal tax and securities laws and the
employment policies of ServiceSource.


6.    BENEFITS. As a full-time employee, Executive shall be entitled to all of
the benefits provided to ServiceSource employees, in accordance with any benefit
plan or policy adopted by ServiceSource from time to time during the existence
of this Agreement. Executive’s rights and those of Executive’s dependents under
any such benefit plan or policy shall be governed solely by the terms of such
plan or policy. ServiceSource reserves the right to cancel or change the benefit
plans and policies it offers to its employees at any time. ServiceSource
reserves to itself or its designated administrators exclusive authority and
discretion to determine all issues of eligibility, interpretation and
administration of each such benefit plan or policy.


7.    PAID TIME OFF. Per Company policy, at your level you will not accrue paid
time off or be required to track or report paid time off. Instead, time off is
left to the mutual agreement of you and your manager.


8.    PROPRIETARY AND CONFIDENTIAL INFORMATION (INCLUDING TRADE SECRETS).
Executive acknowledges that his employment with ServiceSource will allow him
access to Proprietary and Confidential Information. Executive understands that
Proprietary and Confidential Information includes customer and applicant lists,
whether written or solely a function of memory, data bases, whether on computer
disc or not, business files, contracts and all other information which is used
in the day-to-day operation of ServiceSource which is not known by persons not
employed by ServiceSource and which ServiceSource undertakes efforts to maintain
its secrecy. Executive understands and agrees that this is confidential
information which the law treats as privileged, therefore protecting an employer
from use without consent.


(a)    Definition. “Proprietary and Confidential Information” is defined as all
information and any idea in whatever form, tangible or intangible, of a
confidential or secret nature that pertains in any manner to the business of
ServiceSource. As used herein, the term “Confidential Information” shall include
any and all non-public information relating to ServiceSource or its business,
operations, financial affairs, performance, assets, pricing and pricing
strategies, technology, research and development, processes, products,
contracts, customers, licensees, sublicensees, suppliers, personnel, plans or
prospects, whether or not in written form and whether or not expressly
designated as confidential, including (without limitation) any such information
consisting of or otherwise relating to trade secrets, know-how, technology
(including software and programs), designs, drawings, photographs, samples,
processes, license or sublicense




--------------------------------------------------------------------------------




arrangements, formulae, proposals, product specifications, customer lists or
preferences, referral sources, marketing or sales techniques or plans, operating
manuals, service manuals, financial information or projections, lists of
suppliers or distributors or sources of supply.
Proprietary and Confidential Information shall include both information
developed by Executive for ServiceSource and information Executive obtained
while in ServiceSource’s employment. All Proprietary and Confidential
Information, whether created by Executive or other employees, shall remain the
property of ServiceSource.
(b)    Non-Disclosure and Return. Executive agrees that he will not, under any
circumstances, or at any time, whether as an individual, partnership, or
corporation, or employee, principal, agent, partner or shareholder thereof, in
any way, either directly or indirectly, divulge, disclose, copy, use, divert or
attempt to divulge, disclose, copy, use or divert ServiceSource’s Proprietary
and Confidential Information, except to the extent authorized and necessary to
carry out Executive’s responsibilities during employment with ServiceSource, or
as required by law. Upon termination of Executive’s employment with
ServiceSource, Executive shall immediately return to ServiceSource all property
in Executive’s possession or control that belongs to ServiceSource, including
all property in electronic form and all copies of Proprietary and Confidential
Information.


(c)    Former Employer Information. Executive agrees that Executive will not,
during Executive’s employment with ServiceSource, improperly use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity and that Executive will not bring onto the premises of
ServiceSource any unpublished document or proprietary information belonging to
any such employer, person or entity unless consented to in writing by such
employer, person or entity. Executive represents and warrants to ServiceSource
that Executive is not in breach of any agreement with any former Employer by
accepting employment with ServiceSource.


(d)Third Party Information. Executive recognizes that ServiceSource may have
received and in the future may continue to receive from third parties their
confidential or proprietary information as they may so designate, subject to a
duty on ServiceSource’s part to maintain the confidentiality of such information
and to use it only for certain limited purposes. Executive agrees to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out Executive’s work for ServiceSource consistent with
ServiceSource’s agreement with such third party.


(e)Notification to New Employer. In the event that Executive’s employment with
ServiceSource ends, Executive consents to notification by ServiceSource to any
subsequent employer of Executive’s rights and obligations under this Agreement.


(f)No Solicitation of Clients Using Proprietary and Confidential Information.
Executive acknowledges and agrees that the names, addresses, and contact
information of ServiceSource’s clients and all other confidential information
relating to those clients, have been compiled by ServiceSource at great expense
and represent a real asset of ServiceSource. Executive further understands and
agrees that this information is deemed confidential by ServiceSource and
constitutes trade secrets of ServiceSource. Executive understands that this
information has been provided to Executive in confidence, and Executive agrees
that the sale or unauthorized use or disclosure of any of ServiceSource’s trade
secrets obtained by Executive during employment with ServiceSource constitutes
unfair competition. Executive agrees and promises not to engage in any unfair
competition with ServiceSource. Executive further agrees not to, directly or
indirectly, during or after termination of employment, make known to any person,
firm, or company any information concerning any of the clients of ServiceSource
which, as Executive acknowledges, is confidential




--------------------------------------------------------------------------------




and constitutes trade secrets of ServiceSource. Nor shall Executive use any such
confidential and trade secret information to solicit, take away, or attempt to
call on, solicit or take away any of the clients of ServiceSource on whom
Executive called or whose accounts Executive had serviced during employment with
ServiceSource, whether on Executive’s own behalf or for any other person, firm,
or ServiceSource.


(g)No Solicitation of Employees. Executive understands and acknowledges that as
an employee of ServiceSource he has certain fiduciary duties to ServiceSource
which would be violated by the solicitation and/or encouragement of
ServiceSource employees to leave the employ of ServiceSource. Executive
therefore agrees that he will not, either during his employment or for a period
of one year after employment has terminated, solicit any of ServiceSource’s
employees for a competing business or otherwise induce or attempt to induce such
employees to terminate employment with ServiceSource, either directly or through
any third parties. Executive agrees that any such solicitation during that
period of time would constitute unfair competition.


(h)Assignment of Rights. All Proprietary and Confidential Information and all
patents, patent rights, copyrights, trade secret rights, trademark rights and
other rights (including, without limitation, intellectual property rights) owned
by or otherwise belonging to ServiceSource anywhere in the world in connection
therewith, is and shall be the sole property of the ServiceSource. Executive
hereby assigns to ServiceSource any and all rights, title and interest Executive
may have or acquire in ServiceSource’s Proprietary and Confidential Information
and ServiceSource’s property.


9.    SEVERANCE BENEFITS.


(a)    Termination Without Cause or Resignation for Good Reason. If
ServiceSource terminates Executive’s employment without Cause or if Executive
resigns for Good Reason (as such terms are defined below) then the following
will apply:


(i)Base Salary Severance. Executive shall receive nine (9) months of Executive’s
then-current base salary, paid out in the Company’s normal pay cycle over the
nine (9) month period following termination and subject to all applicable
withholding requirements.


(ii)CIP Payment. Executive will be paid for CIP earned while an employee prior
to the termination date and through the period nine (9) months following the
termination date, even if not employed on the pay-out date as required by the
CIP plan. Such payment will be made at the same time and at the same percentage
as other similarly situated employees. For example, if Executive is terminated
on September 1, 2016, Executive would receive a CIP payment as if such Executive
was employed through May 2017. Such payment will be paid out per the normal pay
cycle in or around February 2017 and August 2017 based on company achievement
per the applicable plan. For clarity, consistent with Section 4 above, if such
termination occurred in 2015 under this clause, Executive will receive no lower
than 75% of the amount payable under the 2015 CIP, regardless of funding levels
for other similarly situated employees.


(iii)Equity Acceleration. Executive’s outstanding equity compensation awards
(including, without limitation, all stock options, restricted stock, restricted
stock units and any other equity compensation awards) shall immediately have
vesting accelerated twelve (12) months from the last date of employment.


(iv)COBRA Coverage. Executive shall be entitled to receive an additional
lump-sum payment (less applicable withholding taxes) equal to the result of (A)
times (B).  For this purpose, “A” will equal twelve (12), and “B” will equal the
amount of the monthly premium that would be required for the first month of
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended




--------------------------------------------------------------------------------




and all applicable regulations (referred to collectively as “COBRA”), with the
premium calculated on the assumption that the Executive in fact elects coverage
for himself, and any eligible spouse and/or dependents of the Executive that
were enrolled in the applicable Company health plan immediately prior to his
last date of employment.  However, Executive will be eligible for this payment
without regard to whether he/she actually elects COBRA continuation coverage. 


(b)    Termination Without Cause or Resignation for Good Reason Following a
Change in Control (Equity Acceleration). If ServiceSource or a successor should
terminate Executive’s employment without Cause or Executive should resign from
his employment for Good Reason, in either case within 18 months following a
“Change in Control” (as defined below), then, in addition to the benefits set
forth above in Section 9(a)(i) (Base Salary Severance), 9(a)(ii) (CIP Payment)
and 9(a)(iv) (COBRA payments), all of Executive’s outstanding equity
compensation awards (including, without limitation, all stock options,
restricted stock, restricted stock units and any other equity compensation
awards) shall immediately have their vesting accelerated 100%, so as to become
fully vested.


(c)    Definitions: For purposes of this Section 9:
        
(i)    “Cause” shall mean the occurrence of any of the following events:
(i) Executive’s commission of any felony or any crime involving fraud or
dishonesty under the laws of the United States or any state thereof;
(ii) Executive’s commission of, or participation in, a fraud or act of
dishonesty against ServiceSource; (iii) Executive’s willful violation of any
contract or agreement between Executive and ServiceSource or any statutory duty
owed to ServiceSource; (iv) Executive’s unauthorized use or disclosure of
Proprietary and Confidential Information; or (v) Executive’s gross misconduct;
and


(ii)    “Good Reason” shall mean the occurrence of any one of the following
events, without Executive’s written consent: (1) a material adverse change in
Executive’s job title as offered in this Agreement, including the assignment of
the same job title at the divisional level of any lesser organizational unit
(for the avoidance of doubt, Executive having the same position as offered in
this Agreement for the a division or subsidiary of ServiceSource or of the
surviving entity following a Change of Control, rather than having that job tile
for the entire surviving parent entity, would be Good Reason); (2) a material
adverse change in Executive’s duties, authorities or job responsibilities that
is not commensurate with the role as offered in this Agreement; (3) a relocation
of Executive’s principal place of employment beyond the metropolitan area of
Denver, Colorado (though frequent travel to ServiceSource’s global locations, in
particular San Francisco, is an inherent part of the job); or (4) any material
reduction in Executive’s base salary, target bonus or aggregate level of
benefits; provided that Executive has notified ServiceSource in writing of the
event described in (1), (2), (3) or (4) above within ninety (90) days after the
occurrence of such event, ServiceSource (or its successor) has within thirty
(30) days thereafter failed to restore Executive to the appropriate job title,
duties, authorities, responsibility, location, salary, target commissions or
benefits and Executive actually terminates employment within thirty (30) days
following the expiration of ServiceSource’s thirty (30)-day cure period
described above; and


(iii)    “Change of Control” shall mean the occurrence of one of the following
events: a sale of all or substantially all of the shares of stock of
ServiceSource; a merger, consolidation or similar transaction involving
ServiceSource following which the persons entitled to elect a majority of the
members of the Board of Directors of ServiceSource immediately before the
transaction are not entitled to elect a majority of the members of the Board of
Directors of ServiceSource or the surviving entity following the transaction; or
a sale of all or substantially all of the assets of ServiceSource. As applied
relative to a Change of Control, the Good Reason standards will all be based
from terms in effect immediately prior to the Change of Control.




--------------------------------------------------------------------------------




Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control unless the transaction qualifies as a “change in control event” within
the meaning of Section 409A.


(iv)    “Section 409A Limit” shall mean the lesser of two (2) times: (a)
Executive’s annualized compensation based upon the annual rate of pay paid to
Executive during Executive’s taxable year preceding Executive’s taxable year of
Executive’s separation from service with ServiceSource; or (b) the maximum
amount that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”) for the
year in which Executive’s employment is terminated.


(d)    Release. Notwithstanding the foregoing, the severance benefits described
in this Section 9 are subject to Executive’s execution and delivery of a binding
general separation and release of claims agreement, which includes language
consistent with Schedule A, and such release shall becoming effective, binding
and irrevocable in accordance with its terms within fifty-two (52) days
following the termination date. No severance payments or vesting acceleration
under this Agreement shall be paid or provided unless and until the release
becomes effective. Any severance payment to which Executive is entitled shall be
paid by ServiceSource in full on the fifty-third (53d) day following Executive’s
employment termination date or such later date as is required to avoid the
imposition of additional taxes under Code Section 409A and the regulations and
guidance thereunder, and any applicable state law equivalent (together, “Section
409A”).


(e)    Section 409A Compliance. Notwithstanding any provision to the contrary
herein, no Deferred Payments (as defined below) that become payable under this
Agreement by reason of Executive’s termination of employment with ServiceSource
(or any successor entity thereto) will be made unless such termination of
employment constitutes a “separation from service” within the meaning of Section
409A. Further, if Executive is a “specified employee” of ServiceSource (or any
successor entity thereto) within the meaning of Section 409A on the date of
Executive’s termination of employment (other than a termination of employment
due to death), then the Deferred Payments that are payable within the first six
(6) months following Executive’s termination of employment, shall be delayed
until the first payroll date that occurs on or after the date that is six (6)
months and one (1) day after the date of Executive’s termination of employment,
when they shall be paid in full arrears. All subsequent Deferred Payments, if
any, will be paid in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s employment termination but prior to the six
(6) month anniversary of his employment termination, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of death and all other Deferred
Payments will be payable in accordance with the payment schedule applicable to
each payment or benefit. Each payment and benefit payable under this Agreement
is intended to constitute a separate payment for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations. For the purposes of this Agreement,
“Deferred Payment” means any severance pay or benefits to be paid or provided to
Executive (or Executive’s estate or beneficiaries) pursuant to this Agreement
and any other severance payments or separation benefits, that in each case, when
considered together, are considered deferred compensation under Section 409A.
The foregoing provisions and all payments and benefits under this Agreement are
intended to be exempt from or comply with the requirements of Section 409A so
that none of the severance payments and benefits to be provided hereunder will
be subject to the additional tax imposed under Section 409A, and any ambiguities
or ambiguous terms herein will be interpreted to so comply or be exempt.
ServiceSource and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 409A.






--------------------------------------------------------------------------------




(f)    Termination of Employment for Other Reasons. The above severance benefits
in this Section 9 shall not be paid or provided in the event of the termination
of Executive’s employment due to Executive’s death, disability or resignation
(other than a resignation for Good Reason upon or following a Change in Control
as set forth above), or the termination of his employment by ServiceSource or
its successor for Cause (as defined above). For purposes of clarity, a
termination by reason of Executive’s death or disability shall not be deemed a
termination without “Cause” under this Agreement.


10.    SEVERABILITY. In the event that any provision of this Agreement is
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable to any extent, such term or provision shall be enforced to the
fullest extent permissible under the law and all remaining terms and provisions
hereof shall continue in full force and effect.


11.    MODIFICATION OF AGREEMENT. This Agreement may be modified only in writing
by mutual agreement of ServiceSource and Executive. Any such writing must
specifically state that it is intended to modify the parties’ Agreement and
state which specific provision or provisions this writing intends to modify.
Such written modification will only be effective if signed by ServiceSource’s
Chief Executive Officer. Any attempt to modify this Agreement orally, or by a
writing signed by any person other than ServiceSource’s Chief Executive Officer,
or by any other means, shall be null and void. This Agreement is intended to be
the final and complete statement of the parties’ agreement concerning the legal
nature of their employment relationship in any and all disputes arising from
that relationship.


12.    COMPLETE AND VOLUNTARY AGREEMENT. This Agreement constitutes the entire
understanding of the parties on the subject covered. The parties expressly
warrant that they have read and fully understand this Agreement; that they have
had the opportunity to consult with legal counsel of their own choosing to have
the terms of this Agreement fully explained to them; that they are not executing
this Agreement in reliance on any promises, representations or inducements other
than those contained herein; and that they are executing this Agreement
voluntarily, free of any duress or coercion.


13.    DISPUTE RESOLUTION. This Agreement shall be governed by California law,
without regard to its principles of conflicts of laws. Any dispute arising from
this Agreement shall be subject to the exclusive jurisdiction of state and
federal courts located in the Northern District of California, and each party
hereby waives any and all objections to that venue. The prevailing party in any
such dispute shall recover its reasonable attorneys’ fees and costs from the
losing party, including any fees or costs arising from an appeal.


14.    SUCCESSORS AND ASSIGNS. This Agreement will be binding upon Executive’s
heirs, executors, administrators and other legal representatives and will be for
the benefit of ServiceSource, its successors, and its assigns.


15.    GOLDEN PARACHUTE BEST AFTER TAX RESULTS If any of the payments to
Executive (prior to any reduction, below) provided for in this Agreement,
together with any other payments which Executive has the right to receive from
ServiceSource or any corporation which is a member of an “affiliated group” as
defined in Section 1504(a) of the Internal Revenue Code of 1986, as amended
(“Code”), without regard to Section 1504(b) of the Internal Revenue Code), of
which ServiceSource is a member (the “Payments”) would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), and if the Safe Harbor
Amount is greater than the Taxed Amount, then the total amount of such Payments
shall be reduced to the Safe Harbor Amount. The “Safe Harbor Amount” is the
largest portion of the Payments that would result in no portion of the Payments
being subject to the excise tax set forth at Section 4999 of the Code (“Excise
Tax”), after reduction for taxes as described below. The “Taxed Amount” is the
total




--------------------------------------------------------------------------------




amount of the Payments after reduction for taxes as described below (prior to
any reduction, above) notwithstanding that all or some portion of the Payments
may be subject to the Excise Tax. Solely for the purpose of comparing which of
the Safe Harbor Amount and the Taxed Amount is greater, the determination of
each such amount, shall be made on an after-tax basis, taking into account all
applicable federal, state and local employment taxes, income taxes, and, if
applicable, the Excise Tax (all of which shall be computed at the highest
applicable marginal rate regardless of Executive’s actual marginal rate). If a
reduction of the Payments to the Safe Harbor Amount is necessary, then the
reduction shall occur in the following order: reduction of cash payments;
cancellation of accelerated vesting of equity awards other than options;
cancellation of accelerated vesting of options; and reduction of employee
benefits. In the event that acceleration of vesting of equity awards or options
is to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of the Executive’s awards. If two or more equity
awards other than options are granted on the same date, and reduction of
acceleration is required under this paragraph, each award will be reduced on a
pro-rata basis. If two or more options are granted on the same date, and
reduction of acceleration is required under this paragraph, each option will be
reduced on a pro-rata basis. In no event shall Executive have any discretion
with respect to the ordering of payment reductions. ServiceSource and its tax
advisors shall make all determinations and calculations required to be made to
effectuate this paragraph at ServiceSource’s expense.


(Remainder of page intentionally left blank)




ServiceSource International, Inc.


By: /s/ MATTHEW GOLDBERG            
Matthew Goldberg                 Date 4/6/2015
General Counsel        




Executive


/s/ROBERT N. PINKERTON
Robert N. Pinkerton                    Date 4/6/2015    




--------------------------------------------------------------------------------




Schedule A
Form of Release
In exchange for the consideration provided by ServiceSource International, Inc.
or its successor (the “Company”) to the undersigned current or former employee
of the Company (the “Employee”) under this Agreement or the employment agreement
between the Company and the Employee, that Employee is not otherwise entitled to
receive, and subject to the Company’s compliance with its post-termination
obligations to Employee, Employee hereby generally and completely releases the
Company and its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement. This
general release includes, but is not limited to: (1) all claims arising out of
or in any way related to Employee’s employment with the Company or the
termination of that employment; (2) all claims related to Employee’s
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), the Family and Medical Leave
Act; the Employee Retirement Income Security Act; California Fair Employment and
Housing Act (as amended ), any state labor code; the Equal Pay Act, of 1963, as
amended. Notwithstanding the above, it is understood and agreed to by the
parties that neither party is waiving rights relative to compliance with those
terms of the Employment Agreement and Company’s Proprietary Confidential
Information Agreement that impose duties on either party upon and following
Employee’s termination of employment.
Section 1542 Waiver. Employee hereby acknowledges that he has read and
understands Section 1542 of the Civil Code of the State of California, which
reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Employee hereby expressly waives and relinquishes all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the release of any unknown or unsuspected claims
Employee may have against the Company, its affiliates, and the entities and
persons specified above.
ADEA Waiver and Release. Employee acknowledges that Employee knowingly and
voluntarily waives and releases any rights Employee may have under the ADEA, as
amended. Employee also acknowledges that the consideration given for the waiver
and release in the preceding paragraph hereof is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
Employee has been advised by this writing, as required by the ADEA, that: (a)
his waiver and release does not apply to any rights or claims that may arise
after the execution date of this Agreement; (b) Employee has been




--------------------------------------------------------------------------------




advised that he has the right to consult with an attorney prior to executing
this Agreement; (c) Employee has been given twenty-one (21) days to consider
this Agreement; (d) Employee has seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; and (e) this Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after this Agreement is executed by Employee,
provided that the Company has also executed this Agreement by that date
(“Effective Date”). The parties acknowledge and agree that revocation by
Employee of the ADEA Waiver and Release is not effective to revoke his waiver or
release of any other claims pursuant to this Agreement.


By:     Date:                     




